     Case 2:16-cv-01459-JAM-KJN Document 97 Filed 07/20/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
11   GORDON MCMAHON, an individual,                       Court Case No.: 2:16-cv-01459-JAM-KJN

12                                Plaintiff,              The Honorable John A. Mendez
           vs.
13                                                         ORDER TO CONTINUE DISCOVERY
14   JPMORGAN CHASE BANK, N.A.; SELECT                     DEADLINES AND PRETRIAL DATES
     PORTFOLIO SERVICING, INC.; and DOES 1
15   through 20 inclusive ,                               (AS MODIFIED BY THE COURT)
16                                Defendants,
17
18
19
20
21
22
23
24
25
26
27
28


                                                      1
                                          [PROPOSED] ORDER
             McMahon v. JPMorgan Chase Bank,, N.A., et al., Court Case No. 2:16-CV-01459-JAM-KJN
     Case 2:16-cv-01459-JAM-KJN Document 97 Filed 07/20/20 Page 2 of 2



 1   THIS COURT, having read and considered the Stipulation to Continue Discovery Deadlines
 2   and Pretrial Dates, and with good cause appearing thereby,
 3          IT IS HEREBY ORDERED THAT:
 4          The following deadlines and dates are continued as follows:
 5
 6            Deadline                        Current Date             Stipulated Date
 7
              Fact and Expert Discovery       July 13, 2020            September 28, 2020
 8
              Mid-Litigation Statements       14 days prior to the close of discovery
 9
              Dispositive Motions Filed       July 28, 2020            October 13, 2020
10
              Dispositive Motions Hearing September 15, 2020           December 8, 2020 at
11
                                                                       1:30 p.m.
12
              Final Pretrial Conference       October 23, 2020         January 22, 2020 at
13
                                                                       11:00 a.m.
14
              Trial                           November 16, 2020        March 8, 2021 at 9:00
15
16                                                                     a.m.

17
18
19   IT IS SO ORDERED: (AS MODIFIED BY THE COURT)

20
21   Dated: July 17, 2020                            /s/ John A. Mendez_____________
                                                     HON. JUDGE JOHN A. MENDEZ
22
23
24
25
26
27
28


                                                       1
                                           [PROPOSED] ORDER
              McMahon v. JPMorgan Chase Bank,, N.A., et al., Court Case No. 2:16-CV-01459-JAM-KJN
